Citation Nr: 0716375	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  00-02 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for neuropathy of the right peroneal nerve with 
complete foot drop, secondary to a shell fragment wound.

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of a shell fragment wound to the right 
upper extremity with a healed fracture of the right humerus 
and retained foreign bodies.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a shell fragment wound to the right 
hemothorax retained foreign bodies, deformity of the right 
fourth rib, and adhesive pleurisy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California, that denied increased evaluations for 
residuals of shell fragment wounds to the right lower 
extremity (peroneal nerve), right upper extremity, and right 
hemothorax.

In a March 2003, the Board denied the veteran's claim for 
increased ratings for the residuals of shell fragment wounds 
to the right peroneal nerve and right upper extremity.  The 
issue of an increased rating for the right hemothorax was to 
be the subject of a separate decision.  The veteran appealed 
the March 2003 Board decision.  In December 2003, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion of the parties and vacated the Board's March 
2003 decision.  The Board remanded the matter to the RO in 
June 2004, along with the issue of an increased rating for 
the right hemothorax, for the purpose of obtaining additional 
evidence and curing due process deficiencies that were raised 
in the joint motion.  The matter was returned to the Board in 
January 2007 for final appellate consideration.







FINDINGS OF FACT

1.  The residuals of the shell fragment wound to the 
veteran's right lower leg (peroneal nerve) consist of foot 
drop, severe pain, reduced range of motion, tenderness to 
palpation, hammertoe deformities to all toes, diminished 
sensory, strength, and reflexes, gait abnormalities, and the 
use of a foot brace.

2.  The residuals of the shell fragment wound to the 
veteran's right upper extremity consist of pain, slight 
muscle loss and weakness, and loss of range of motion of the 
elbow and shoulder; however, there is no evidence of fibrous 
union of the humerus, ankylosis of the scapohumeral 
articulation, intermediate ankylosis of the elbow, flail 
joint of the elbow, neurological deficit, or, that his right 
upper extremity disability has resulted in flexion of the 
elbow limited to 45 degrees or extension limited to 110 
degrees, even considering his complaints of pain and 
functional loss due to pain.

3.  The veteran's residuals of a gunshot wound to the chest 
are manifested by retained metallic fragments over the right 
hemothorax and right axilla and chest wall pain; however, 
there is no evidence that the functional impairment caused by 
his service-connected lung disability is manifested by a 
Forced Expiratory Volume in one second (FEV-1) between 56 and 
70 percent of predicted value; a ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) between 56 and 70 percent, or; a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) between 56 and 65 percent of 
predicted value.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for neuropathy of the right peroneal nerve with 
complete foot drop, secondary to a shell fragment wound, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5270-74, 
5310-12, and 8520-30 (2006).

2.  The criteria for a disability rating in excess of 40 
percent for residuals of a shell fragment wound to the right 
upper extremity with a healed fracture of the right humerus 
and retained foreign bodies have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5200-02, 5305-09, 8510-19.

3.  The criteria for a disability rating in excess of 20 
percent for residuals of a shell fragment wound to the right 
hemothorax retained foreign bodies, deformity of the right 
fourth rib, and adhesive pleurisy have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 
5321 (2006); 38 C.F.R. § 4.97, Diagnostic Code 6845 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial unfavorable agency decision in 
August 1999, as the claim was decided prior to the enactment 
of the VCAA.  The RO's April 2002, October 2002, and June 
2004 notice letters informed the veteran that he could 
provide evidence to support his claims or location of such 
evidence and requested that he provide any evidence in his 
possession.  The notice letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased ratings.  As the claims 
for increased ratings have been denied, any question as to 
the effective dates is moot.  As such, any defect with 
respect to the content of the notice requirement was non-
prejudicial.   Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claim, the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records are associated with the claims 
folders.  Outpatient treatment records have also been secured 
from the VA Greater Los Angeles Healthcare System.  The 
veteran has not identified any other post-service medical 
care providers.  The veteran was most recently afforded VA 
examinations in December 2004 to assess the severity of the 
disabilities on appeal.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 


Increased Evaluations

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14 (2006).

There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with exceptions to this rule 
relating only to the knee and the shoulder.  
38 C.F.R. § 4.55(c).

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. 
§ 4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under diagnostic codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings. 38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus. There 
would be no impairment of function, or metallic fragments 
retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area. Muscles would swell 
or harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  If they happen to be present, 
the following would also be signs of severe muscle injury: 
(A) x-ray evidence of minute multiple scattered foreign 
bodies indicating intramuscular trauma and explosive effect 
of missile. (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests. (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing group of 
muscles. (F) Atrophy of muscle groups not in track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 
38 C.F.R. § 4.124.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. 
§ 4.20 (2006).  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2006).  Rather, the veteran's disability 
will be rated under the diagnostic code that allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.  However, 
38 C.F.R. § 4.14 does not prevent separate evaluations for 
the same anatomic area under different diagnostic codes that 
evaluate different functional impairments.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).






Right peroneal nerve

The veteran complains of constant pain in his right leg along 
with sensory disability in his right foot.  He asserts that 
he frequently has calluses on his right foot removed due to 
retained shell fragments in the foot.  He states that he 
requires the use of leg brace and cane to ambulate.  The 
veteran acknowledges that he is capable of driving an 
automobile without any adaptive features.  In fact, he 
reported at his December 2004 VA examination that his daily 
activities included driving his wife to and from work.  He 
said he also conducted some household chores.  The December 
2004 examination report identified the residuals of the shell 
fragment wound to the veteran's right lower leg (peroneal 
nerve) to consist of foot drop, severe pain, reduced range of 
motion of the ankle/foot, tenderness to palpation, hammertoe 
deformities to all toes, diminished sensory, strength, and 
reflexes, gait abnormalities, and the use of a foot brace.

The residuals of the shell fragment wound to the veteran's 
right leg consist primarily of neuropathy of the right 
peroneal nerve with complete foot drop, which has been rated 
as 40 percent disabling effective from December 1966.  This 
evaluation was made under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.73, Diagnostic Code 5311 (Muscle 
Group XI, propulsion, flexion of foot) and 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (paralysis of the external 
popliteal nerve).  Under Diagnostic Code 8521, complete 
paralysis of the external popliteal nerve (to include foot 
drop) warrants an evaluation of 40 percent disabling, which 
is the highest rating available under that Code.  The veteran 
is therefore in receipt of the maximum schedular rating 
allowed under Diagnostic Code 8521.  

In addition, the highest schedular evaluation for a severe 
muscle injury under Diagnostic Code 5311 is 30 percent 
disabling.  Diagnostic Codes 5310 and 5312 (muscle groups of 
the foot and leg) also allow for no more than a 30 percent 
rating.  In other words, a higher evaluation cannot be 
awarded under the Diagnostic Codes rating muscle injuries.  
The orthopedic criteria found at Diagnostic Codes 5270 
through 5274 similarly do not allow for a schedular 
evaluation in excess of 40 percent disabling.  Indeed, even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned under either of these Codes.  See Johnston v. Brown, 
10 Vet. App. 80 (1997) (if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable).

Further, 38 C.F.R. § 4.68 (2006) states that the combined 
schedular rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165.  The maximum 
schedular rating for loss of use of the foot, which has been 
established, is also 40 percent.  Assigning separate ratings 
under any of aforementioned Diagnostic Codes is therefore 
impermissible.  

Consideration has also been given as to whether a higher 
rating could be established for shortening of the lower 
extremity.  Diagnostic Code 5275 provides for a 50 percent 
rating when there is shortening of three-and-a-half to four 
inches (8.9 cms to 0.2 cms).  Such has not been shown.  
Rather, when he was examined in March 1999, there was only a 
1-centimeter shortening.  The veteran does not argue to the 
contrary.  The assignment of a higher and/or separate rating 
under Diagnostic Code 5275 would be inappropriate.  

Recognition is given to the veteran's allegation that his 
right lower extremity shell fragment wound has affected the 
function of his sciatic nerve.  However, the examination 
reports from March 1999 and December 2004 only confirmed 
involvement of the peroneal nerve in the right lower leg.  
Even assuming that the sciatic nerve was involved in the 
veteran's shell fragment wound, there is no medical evidence 
to support a higher evaluation under Diagnostic Code 8520.  
The medical evidence fails to show the loss of active 
movement of the muscles below the knee, weakened or loss 
flexion of the knee, or marked muscular atrophy in the right 
lower extremity.  Without medical evidence of such 
abnormalities, an evaluation in excess of 40 percent cannot 
be awarded under Diagnostic Code 8520. Finally, the criteria 
for all other peripheral nerves of the lower extremities 
found at Diagnostic Codes 8522 through 8530 does not allow 
for a higher schedular evaluation than 40 percent disabling.

The preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C. § 
5107(b)(West 2002).

Right upper extremity

The veteran contends that he suffers from chronic pain of the 
right shoulder and elbow.  He states that excessive driving 
and putting on a shirt aggravates the pain.  He says he is 
capable of using hedge clippers on bushes around his home, 
but that he does so slowly in order to avoid aggravation.  
Raising his arm in any direction and reaching for objects on 
a shelf causes pain.  The veteran states that he can lift 
objects up to 40 pounds, but that carrying the object hurts.  
He denies problems with dropping objects.  He says he 
experiences a tingling sensation in the fingers of both his 
hands.

The residuals of the veteran's shell fragment wound to the 
right upper extremity with a healed fracture of the humerus 
and retained foreign bodies is rated as 40 percent disabling 
effective from December 1966.  This evaluation was made under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.73, 
Diagnostic Code 5306 (Muscle Group VI, extension of the 
elbow).  Under this Code, a severe muscle injury to Muscle 
Group VI warrants an evaluation of 40 percent disabling in 
the dominant extremity.  The veteran is therefore in receipt 
of the maximum schedular rating allowed under these criteria.  
See 38 C.F.R. §§ 4.55, 4.56.  The veteran is also in receipt 
of the maximum schedular rating for limitation of motion of 
the arm (Diagnostic Code 5201).  Even considering any 
complaints of weakness, fatigability, or loss of function due 
to pain, a higher disability may not be assigned under either 
of these Codes.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Similarly, as Diagnostic Codes 5208, 5211, 5212, and 
5213 do not allow a schedular evaluation in excess of a 40 
percent rating, consideration of these criteria is not 
warranted.  Therefore, the only means by which a higher 
rating could be assigned would be if there is evidence of 
fibrous union of the humerus, ankylosis of the scapohumeral 
articulation, intermediate ankylosis of the elbow, flail 
joint of the elbow, or flexion of the elbow limited to 45 
degrees or extension limited to 110 degrees.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

Here, there are no findings pertaining to ankylosis.  An X-
ray taken of the right arm in March 1999 revealed a healed 
fracture of the distal humerus with overgrowth of bone at the 
fracture site.  There were metal foreign bodies present in 
the soft tissue of the arm and elbow with two apparently 
being partially embedded in the humerus.  The impression was 
a healed humeral fracture, multiple foreign bodies, and an 
elbow joint that appeared normal.  Moreover, the report of a 
VA examination conducted in December 2004 showed that the 
veteran retains an active range of motion of the right 
shoulder and elbow.  There were no findings of fibrous union 
of the humerus, ankylosis of the scapohumeral articulation, 
or intermediate ankylosis of the elbow.  There was also no 
evidence of flail joint of the right elbow or nonunion of the 
radius and ulna with flail false joint.  Earlier examination 
reports and VA records do not contradict these findings.  
Accordingly, a higher disability evaluation under the 
Diagnostic Codes 5200, 5202, 5205, 5209, and 5210 would be 
inappropriate.

According to 38 C.F.R. § 4.71, Plate I, normal range of 
motion in an elbow joint is from 0 to 145 degrees of flexion, 
forearm pronation from 0 to 80 degrees, and forearm 
supination from 0 to 85 degrees.

Both Diagnostic Codes 5206 and 5207 allow a higher (50 
percent) rating in the dominant upper extremity for loss of 
motion in an elbow.  The veteran is right hand dominant.  
Under Diagnostic Code 5206, a 50 percent evaluation requires 
limitation of flexion to 45 degrees.  Diagnostic Code 5207 
requires limitation of extension to 110 degrees.  When he was 
examined in December 2004, range of motion studies revealed 
that active range of motion in the right elbow was from 0 to 
115 degrees.  An earlier March 1999 VA examination showed 
range of motion of the elbow from 0 to 125 degrees.  VA 
outpatient records do not report range of motion findings of 
greater severity.  The veteran's ability to flex and extend 
his forearm is therefore substantially more than that 
required for a 50 percent evaluation under either Diagnostic 
Code.

The Board recognizes that the veteran has reported pain on 
use and lack of endurance/function of his right arm, and that 
that pain results in increased functional impairment of his 
right arm.  These complaints have been duly considered as a 
basis for an increased evaluation.  Indeed, at the December 
2004 examination, the examiner observed that there was 
minimal discomfort (pain) on movement of the right elbow and 
only at maximal points of extension and flexion.  There was 
minimal weakened movement but no evidence of excessive 
fatigability or incoordination.  The examiner stated that 
there was "no predictable" additional range of motion loss 
due to excessive fatigability or incoordination, but there 
could be "minimal" additional range of motion loss due to 
pain on overuse.  Thus, even considering the complaints of 
additional loss of range of motion due to pain, application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a rating higher than 40 percent for the veteran's right 
arm disability.  The Board acknowledges that the examiner did 
not quantify the additional loss.  However, given that the 
loss was described as "minimal," the broad disparity 
between the criteria needed for a higher (50 percent rating) 
under Diagnostic Codes 5206 or 5207 (limitation of flexion to 
45 degrees and/or limitation of extension to 110 degrees) and 
the actual range of motion demonstrated by the veteran (0 to 
115 degrees) makes the assignment of a higher rating 
unwarranted.  

Finally, consideration has been given as to whether a higher 
and/or separate rating could be assigned for neurological 
impairment of the nerves of the right arm.    Reflexes were 
essentially normal in March 1999 and the veteran expressed no 
neurological complaints.  Similarly, although the examiner 
complained of tingling in the fingers of both hands when he 
was examined in December 2004, sensory examination of the 
upper right extremity revealed normal pinprick and light 
touch on the right.  Reflexes on the right were also 
essentially within normal limits.  The medical evidence 
therefore does not indicate the presence of neurological 
deficits in 




the right upper extremity.  A higher and/or separate 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 
through 8519 is not appropriate.

The preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C. § 
5107(b)(West 2002).


Right hemothorax

The veteran is currently assigned a 20 percent rating for 
gunshot wound residuals of the chest under Diagnostic Code 
5321, which governs injuries to Muscle Group XXI.  A 20 
percent rating requires severe or moderately severe 
impairment.  A 20 percent rating is also the maximum 
disability rating under that Code.

Under 38 C.F.R. § 4.104, Diagnostic Code 6845, which provides 
the criteria for evaluating chronic pleural effusion or 
fibrosis, a minimum rating of 20 percent will be assigned for 
gunshot wounds of the pleural cavity, where a bullet or 
missile is retained in the lung, where there is pain or 
discomfort on exertion, or where there are scattered rales or 
some limitation of excursion of the diaphragm or of lower 
chest expansion.  Chest X-rays taken in January 2004 revealed 
four shrapnel fragments over the right hemothorax and right 
axilla.  However, Note 3 under Diagnostic Code 6845 precludes 
assigning a separate rating under Diagnostic Code 5321 in 
addition to a rating under Diagnostic Code 6845.  

The Board has considered whether a rating higher than 20 
percent is warranted under any applicable diagnostic code.  
As noted above, a 20 percent rating is the maximum rating 
available under Diagnostic Code 5321.  Further, as previously 
discussed, the veteran is barred from receiving a separate 
rating under Diagnostic Code 6845 in addition to the rating 
he receives under Diagnostic Code 5321.  However, a higher 
rating could still be assigned under Diagnostic Code 6845.  
Under Diagnostic Code 6845, chronic pleurisy or fibrosis is 
required to be rated under the General Rating Formula for 
Restrictive Lung Disease.  See 38 C.F.R. 



§ 4.97.  This formula allows a 30 percent evaluation to be 
assigned with FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.  

In this regard, while a rating higher than 20 percent is 
available under Diagnostic Code 6845, on the basis of chronic 
pleural effusion or fibrosis, the Board does not find that 
such a rating is appropriate in the veteran's case.  First, 
it is unclear as to whether the veteran experiences any 
respiratory disability, other than the retained foreign 
bodies, related to his shell fragment wound of the 
hemothorax.  Following a December 2004 VA examination, which 
includes pulmonary function tests, it was determined that the 
veteran did not have a restrictive component causing his 
pulmonary abnormalities.  Instead, the examiner believed that 
the veteran suffered from moderate chronic obstructive 
pulmonary disease, which was presumably due to his past 
history of smoking.  Second, even if the chest wall pain 
experienced by the veteran, as secondary to the residuals of 
the shell fragment wound, resulted in a respiratory defect, 
the Board observes that the criteria for a higher rating 
under Diagnostic Code 6845 have not been met.  When he 
underwent pulmonary function testing in December 2004, the 
veteran's FEV-1 value of 81.6 percent of predicted and FEV-
1/FVC value of 76 percent far exceeded the threshold 
criterion of 70 percent to warrant a higher (30 percent) 
rating.  His DLCO value of 85.8 percent of predicted 
similarly exceeded the 30 percent criterion of 65 percent of 
predicted value.  

The preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C. § 
5107(b)(West 2002).


Extraschedular rating

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning 



capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The evidence of record in this case does not indicate the 
veteran is frequently hospitalized for his service-connected 
disabilities of the right arm, right leg, or right 
hemothorax.  There is no objective evidence that these 
disabilities, in and of themselves, has resulted in marked 
interference with employment.  Although the December 2004 
examination report included the opinion that the veteran 
could no longer work as a sign painter, there was no 
indication that he his unemployment was due solely to his 
disabilities of the right arm, right leg, or right 
hemothorax.  Further, by his own reports, the veteran states 
that he is capable of driving an automobile as well as use a 
computer.  Indeed, in granting the veteran a total disability 
evaluation based on individual unemployability, which in 
itself in an extraschedular rating, the May 2002 RO decision 
indicated that the veteran's service-connected disabilities 
of the jaw and hearing loss contributed his unemployability.  
The veteran is also in receipt of a 30 percent rating for 
post-traumatic stress disorder.  Having reviewed the record 
with these mandates in mind, 



the Board finds no basis for further action.  See VAOPGCPREC 
6-96.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for neuropathy of the right peroneal nerve with complete foot 
drop, secondary to a shell fragment wound, is denied.

Entitlement to a disability rating in excess of 40 percent 
for residuals of a shell fragment wound to the right upper 
extremity with a healed fracture of the right humerus and 
retained foreign bodies is denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a shell fragment wound to the right 
hemothorax retained foreign bodies, deformity of the right 
fourth rib, and adhesive pleurisy is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


